Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled June 20, 2022 has been considered and entered. Accordingly, Claims 1, 2, 4 – 9, 11 – 16 and 18 – 20 are pending in this application. In addition claims 1, 8 and 15 have been amended and claims 3, 10 and 17 have been canceled. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 6, 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 6, 11 and 13 as claimed recite being dependent on claims which have been cancelled.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating, by the one or more processors, a first asymmetry score for the embedding of the first word and the embedding of the second word; generating, by the one or more processors, a second asymmetry score based on evocation data for the first word and evocation data for the second word; generating, by the one or more processors, a spearman correlation based on the first asymmetry score and the second asymmetry score; and generating, by one or more processors, an embedding quality score based on an embedding of a first word and an embedding of a second word.

The limitation of generating, by the one or more processors, a first asymmetry score for the embedding of the first word and the embedding of the second word; generating, by the one or more processors, a second asymmetry score based on evocation data for the first word and evocation data for the second word; generating, by the one or more processors, a spearman correlation based on the first asymmetry score and the second asymmetry score; and generating, by one or more processors, an embedding quality score based on an embedding of a first word and an embedding of a second word; other than reciting “a processor and a computer readable storage media” in a “method, a system and a computer program product” recited respectively as drafted is a process which under its broadest reasonable interpretation covers the concept of a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, by the one or more processors, the embedding for the first word; and receiving, by the one or more processors, the embedding for the second word.

This limitation wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim receiving, by the one or more processors, the embedding for the first word; and receiving, by the one or more processors, the embedding for the second word. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically mere data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim receiving, by the one or more processors, the embedding for the first word; and receiving, by the one or more processors, the embedding for the second word. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, by the one or more processors, evocation data for a first word and a second word from an evocation dataset.

This limitation wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim receiving, by the one or more processors, evocation data for a first word and a second word from an evocation dataset. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically mere data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim receiving, by the one or more processors, evocation data for a first word and a second word from an evocation dataset. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) embedding, by the one or more processors, the first word using a word embedding model; and embedding, by the one or more processors, the second word using the word embedding model.

This limitation wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim embedding, by the one or more processors, the first word using a word embedding model; and embedding, by the one or more processors, the second word using the word embedding model. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim embedding, by the one or more processors, the first word using a word embedding model; and embedding, by the one or more processors, the second word using the word embedding model. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 6 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating, by the one or more processors, the conditional distributions of the embedding of the first word and the embedding of the second word; and generating, by the one or more processors, a log asymmetric ratio based on the conditional distributions of the first word and second word.

The limitation of generating, by the one or more processors, the conditional distributions of the embedding of the first word and the embedding of the second word; and generating, by the one or more processors, a log asymmetric ratio based on the conditional distributions of the first word and second word; other than reciting “a processor” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers the concept of a mathematical concepts, more specifically a mathematical calculations in combination with a mathematical relationship to establish a determination regarding and match based on a set criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation and relationship but for the recitation of generic computer/electrical components, then it falls within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements in which it would  integrate the recited claim into a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, there are no  additional elements in which amount to  amount to no more than mere instructions to apply the exception using generic components.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the word embedding model is a contextual word embedding model utilizing a neural network.

This limitation wherein the at least one reference set comprising a class members set of records which the shared class label thereof indicates membership in a class of interest, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim wherein the word embedding model is a contextual word embedding model utilizing a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein the word embedding model is a contextual word embedding model utilizing a neural network. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Response to Arguments

Applicant's arguments filed June 20, 2022 have been fully considered and persuasive. For Examiners response, see discussion below:


Applicant’s arguments, see pages 7 and 8, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 102 (a)(1) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (a)(1) for claims 1, 8 and 15 have been withdrawn.

Applicant’s arguments, see pages 8 – 11, with respect to the rejection(s) of claim(s) 2, 4 – 7, 9, 11 – 14, 16 and 18 – 20 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 2, 4 – 7, 9, 11 – 14, 16 and 18 – 20 have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167